Citation Nr: 9928718	
Decision Date: 10/04/99    Archive Date: 10/15/99

DOCKET NO.  96-17 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a gland disease, 
including mononucleosis and secondary syphilis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from January 1954 to 
December 1956.

This appeal arises from a rating decision of May 1995 from 
the Nashville, Tennessee, Regional Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran does not currently have syphilis and there is 
no evidence of current residual disability from syphilis or 
mononucleosis.

3.  The veteran did not have giant follicular lymphoma during 
service.

4.  There is no evidence that the veteran currently has 
lymphoma.

5.  The lymphatic system was normal at entry into service.

6.  Hyperplastic lymph nodes were noted during service.

7.  Hyperplastic lymph nodes were diagnosed subsequent to 
service.

8.  There is no competent evidence which shows that any lymph 
node disorder has caused fatigue or lack of energy.



CONCLUSION OF LAW

1.  Hyperplastic lymph nodes were incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

2.  The residuals of mononucleosis and syphilis were not 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (1998).

3.  Lymphoma was not incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board of Veterans' Appeals (Board) finds that 
the veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); that is, a plausible claim 
has been presented.  The veteran has not indicated that 
additional relevant evidence of probative value may be 
obtained which has not already been sought and associated 
with the claims folder.  Accordingly, the Board finds that 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991), has been satisfied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  The disease entity must be identified and shown to 
be chronic during service.  In the absence of chronicity, 
continuity of symptomatology following discharge is required.  
38 C.F.R. § 3.303(b) (1998).  Service connection may also be 
granted when all of the evidence demonstrates that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

As an initial matter, it is noted that the veteran's service 
medical records were damaged by fire and many entries are 
illegible.  

An undated radiographic reports for chest X-rays note a 
pertinent history of mononucleosis.  The reports note a 
normal chest.  An August 1955 serology laboratory report note 
cardiolipin [nontreponemal serologic tests for syphilis] 
tests were positive.  Additionally, a September 1955 serology 
report notes a TPI [Treponema pallidum immobilization] test 
[serologic test for syphilis] was positive.  A November 1955 
narrative summary notes that the veteran was treated with 
penicillin.  The veteran's claim (VA Form 21-526) indicates 
he was discharged from Ft. Dix, New Jersey.  A service report 
of medical examination, conducted at the medical processing 
service at Ft. Dix, notes that cardiolipin serology was 
negative.  A March 1997 VA examination report notes a 
diagnosis of status post syphilis and the May 1997 VA 
examination report notes an assessment of history of 
syphilis.  However, these examination reports do not show 
that the veteran has syphilis or residuals of syphilis.  
Additionally, an addendum to the May 1997 VA examination 
notes that an RPR [rapid plasma reagin] [a test for syphilis] 
was negative.  Additionally, other VA medical records do not 
show residuals of syphilis.  Therefore, the current medical 
evidence only shows a history of syphilis, it does not show 
current syphilis nor does the evidence show any residuals of 
syphilis or mononucleosis.  In the absence of a present 
disability, there is no valid claim for service connection 
for syphilis or mononucleosis, or the residuals thereof.  
38 C.F.R. § 3.303 (1998); Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  Accordingly, service connection is denied.  
See Edenfield v. Brown, 8 Vet. App. 384 (1995).

A September 1955 pathology report notes a diagnosis of 
hyperplastic lymph node.  A comment on the report, parts of 
which are not legible, notes giant follicular lymphoma.  
However, the examiner for the May 1997 VA examination 
reviewed the service medical records, including the pathology 
report, and noted that the possibility of such a lymphoma 
would be extremely remote.  The examiner noted that the giant 
follicular lymphoma was not the diagnosis but only a comment 
and that the diagnosis was hyperplastic lymph nodes.  
Therefore, the preponderance of the evidence shows that the 
veteran did not have giant follicular lymphoma during 
service.  There is also no competent evidence which shows 
that the veteran currently has lymphoma.  In the absence of a 
present disability, there is no valid claim for service 
connection for lymphoma.  38 C.F.R. § 3.303 (1998); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, service 
connection is denied.  See Edenfield v. Brown, 8 Vet. 
App. 384 (1995).

The veteran's claim (VA Form 21-526) notes that he entered 
service at Nashville, Tennessee.  A report of medical 
examination conducted by the AFES [Armed Forces Examining 
Station] at Nashville, Tennessee, notes that the clinical 
evaluation of the lymphatics was normal.  A September 1955 
pathology report notes a diagnosis of hyperplastic lymph 
node.  The March 1997 VA examination report shows a diagnosis 
of hyperplastic lymph nodes.  The May 1997 VA examination 
report assessment also notes that the 1955 biopsy indicated 
hypoplastic (sic) lymph nodes and therefore the subsequent 
diagnosis was also hypoplastic (sic) lymph nodes based on the 
1955 biopsy.  Therefore, the diagnosis of hyperplastic lymph 
nodes first noted in service was continued to 1997.  

The veteran claims that he has no energy and that he is 
fatigued due to the problems with his lymph glands.  However, 
the veteran's assertion as to the cause of his fatigue and 
loss of energy is not probative since as a lay person, he is 
not competent to render an opinion as to medial diagnosis or 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
There is also no competent medical evidence in the claims 
file to support this assertion and there is no competent 
evidence which shows that the veteran currently has any 
disability caused by the hyperplastic lymph nodes.  The March 
1997 VA examination report notes that there was a complaint 
of fatigue or lack of energy and indicates that given the 
veteran's age and overall stature, some of his complaints may 
be on the basis of senile processes.  Therefore, while there 
is a question as to whether there are any disabling 
manifestations due to the hyperplastic lymph nodes, the 
condition began or was incurred during service.  Accordingly, 
service connection for hyperplastic lymph nodes is warranted.  
38 C.F.R. § 3.303 (1998).


Based on the above, the evidence supports granting service 
connection for hyperplastic lymph nodes.  38 C.F.R. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).


ORDER

1.  Service connection for hyperplastic lymph nodes is 
granted.
2.  Service connection for mononucleosis and syphilis, or the 
residuals thereof, is denied.
3.  Service connection for lymphoma is denied.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

